ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 10 INSUREDBOND NUMBER Quantitative Group of Funds87097110B EFFECTIVE DATEBOND PERIODAUTHORIZED REPRESENTATIVE March 18, 2011May 1, 2010 to May 1, 2011/S/ Joseph R. Costello In consideration of the premium charged for this Bond, it is hereby understood and agreed that the expiration date of the Bond Period set forth in Item 2 of the Declarations is hereby amended to be 12:01 a.m. on June 1, 2011 Standard Time at the Principal Address as set forth in Item 1 of the Declarations. Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. RN9.0-01 (10/08) ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 11 INSUREDBOND NUMBER Quantitative Group of Funds87097110B EFFECTIVE DATEBOND PERIODAUTHORIZED REPRESENTATIVE May 26, 2011May 1, 2010 to June 1, 2011/S/ Joseph R. Costello In consideration of the premium charged for this Bond, it is hereby understood and agreed that the name of the Insured identified in Item 1 of the Declarations, Name of Insured, as Quantitative Investment Advisors, Inc. is changed to: Pear Tree Advisors, Inc. Quantitative Institutional Services is changed to: Pear Tree Institutional Services o Quant Foreign Value Fund, a series of: Quantitative Group of Funds is changed to: o Pear Tree Polaris Foreign Value Fund, a series of: Pear Tree Funds o Quant Foreign Value Small Cap Fund, a series of: Quantitative Group of Funds is changed to: o Pear Tree Polaris Foreign Value Small Cap Fund, a series of: Pear Tree Funds o Quant Quality Fund, a series of: Quantitative Group of Funds is changed to: o Pear Tree Quality Fund, a series of: Pear Tree Funds o Quant Small Cap Fund, a series of: Quantitative Group of Funds is changed to: o Pear Tree Columbia Small Cap Fund, a series of: Pear Tree Funds o Quant Emerging Market Fund, a series of: Quantitative Group of Funds is changed to: o Pear Tree Emerging Markets Fund, a series of: Pear Tree Funds RN8.0-00 (1/02) Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond.
